United States Court of Appeals
                        For the First Circuit
No. 19-2095

              THE BLACKSTONE HEADWATERS COALITION, INC.,

                        Plaintiff, Appellant,

                                  v.

          GALLO BUILDERS, INC.; ARBORETUM VILLAGE, LLC;
              STEVEN A. GALLO; and ROBERT H. GALLO,

                        Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                        Barron, Circuit Judge,
                         and Katzmann, Judge.*


     James P. Vander Salm, with whom Law Office of James P. Vander
Salm was on brief, for appellant.
     William D. Jalkut, with whom Fletcher Tilton P.C. was on
brief, for appellees.


                            April 26, 2021




     * Of the United States Court of International Trade, sitting
by designation.
           BARRON, Circuit Judge.            In May 2016, the Blackstone

Headwaters    Coalition,      Inc.       ("Blackstone"),      a     non-profit

environmental organization, sued four defendants (two companies,

Gallo Builders, Inc. ("Gallo Builders") and Arboretum Village, LLC

("Arboretum   Village");     and   two    individuals,    Steven    Gallo   and

Robert   Gallo)   involved    in   the    development    of   a    residential

construction site in Worcester, Massachusetts.           Blackstone brought

the suit in the District of Massachusetts pursuant to the citizen

suit provision of the Federal Water Pollution Control Act, 33

U.S.C. § 1365(a), which is better known as the Federal Clean Water

Act, 33 U.S.C. § 1251 et seq. ("the Federal CWA").

           The suit alleged in Count I of Blackstone's complaint

that Gallo Builders, Steven Gallo, and Robert Gallo had violated

the Federal CWA based on a failure by Gallo Builders to obtain

from the U.S. Environmental Protection Agency ("EPA") what is known

as a Construction General Permit, which the Federal CWA and certain

of its implementing regulations allegedly required that company to

have due to its connection to the work that was being done at the

construction site in Worcester.          See 33 U.S.C. § 1342; 40 C.F.R.

§§ 122.26(b)(14)(x), 122.28;       2012      National   Pollutant    Discharge

Elimination System General Permit for Discharges from Construction




                                     - 2 -
Activities § 1.1.a ("Construction General Permit").1               The suit

alleged in Count II       of Blackstone's       complaint that all four

defendants -- Gallo Builders, Arboretum Village, Robert Gallo, and

Steven Gallo -- had violated the Federal CWA and certain of its

implementing regulations        by failing to prevent sediment-laden

stormwater discharges from flowing from that construction site

into waters that lead to the Blackstone River.

           The   District   Court     granted   summary   judgment   in   the

defendants' favor as to the first of these two claims.                    The

District Court ruled that, because Arboretum Village had the

requisite Construction General Permit, Gallo Builders,               Steven

Gallo,   and   Robert   Gallo   had   committed   at   most   a   "technical

violation" of the Federal CWA and its implementing regulations in

failing to secure such a permit for Gallo Builders and that a

violation of that kind was not itself actionable via the Federal

CWA's citizen suit provision.

           The District Court also granted summary judgment to the

defendants on Blackstone's other claim, which was set forth in

Count II of the complaint.        The District Court based this ruling

on section 309(g)(6)(A)(ii) of the Federal CWA, codified at 33

U.S.C. § 1319(g)(6)(A)(ii).         That provision of the Federal CWA



     1 Available at https://www.epa.gov/sites/production/files/
2016-09/documents/cgp2012_finalpermitpart1-9-updatedurl.pdf.


                                    - 3 -
bars an otherwise permissible citizen suit under that same statute

from going forward if a state government has already commenced and

is    diligently      prosecuting      a    sufficiently       related       enforcement

action under a law comparable to section 309(g) of the Federal

CWA.       See id.

              The District Court concluded that this preclusion bar in

the Federal CWA applied here because of a prior enforcement action

that the Massachusetts Department of Environmental Protection

("the MassDEP") had brought against Arboretum Village based on

alleged sediment-laden stormwater discharges at the construction

site.        In   that     same   order,     the   District     Court     also     denied

Blackstone's         cross-motion      for       summary      judgment,       in     which

Blackstone had sought a ruling that, as a matter of law, the

MassDEP's prior enforcement action against Arboretum Village did

not    trigger       the   statutory       preclusion    bar    in    the     case   that

Blackstone was bringing.

              Blackstone now appeals from these rulings.                  We affirm in

part and reverse in part.2

                                            I.

              The     following     facts        are    not    in    dispute.        Since

approximately         2006,   the    four     defendants       --    Gallo    Builders,

Arboretum Village, Steven Gallo, and Robert Gallo -- have been


      We acknowledge with appreciation the assistance of the amici
       2

curiae in this case.

                                           - 4 -
collectively     involved    in   constructing     a   large     residential

development known as Arboretum Village Estates at a site in

Worcester, Massachusetts. In June 2013, an analyst for the MassDEP

who was monitoring the site for compliance with Massachusetts state

environmental laws reported having observed "[d]ischarge(s) of

silt-laden runoff (measured from 200-645 Nephelometric Turbidity

Units ('NTUs'))3 from unstable, eroded suspended soils at the Site

to   an   unnamed,   perennial    stream . . . [that     feeds    into]   the

Blackstone River."     The MassDEP thereafter issued what is known as

a Unilateral Administrative Order ("UAO"), which named Arboretum

Village    as   respondent   on   June   21,   2013;   identified    various

violations that it had committed at the site; threatened to impose

civil penalties on the company; and ordered that it undertake a

number of remedial actions.4

            Construction at the site came to a halt in the wake of

the UAO.    Arboretum Village thereafter administratively appealed

the UAO to the MassDEP's Office of Appeals and Dispute Resolution.

            In late 2014, with the administrative appeal of the UAO

pending, the MassDEP and Arboretum Village executed a settlement

in the form of       an Administrative Consent Order with Penalty



      3NTUs are a measure of water turbidity taken with                    an
instrument that gauges the reflectivity of light off water.
      4While the UAO named Arboretum Village as respondent, it was
mailed to Steven Gallo in his capacity as President of Arboretum
Village.

                                   - 5 -
("ACOP").   The MassDEP's Commissioner approved the ACOP in a Final

Decision on December 22, 2014.             The Final Decision explained that,

under the ACOP, Arboretum Village would be required, among other

things, to "pay an $8,000.00 civil administrative penalty to the

Commonwealth," to undertake certain remedial measures at the site,

and to agree to "pay stipulated penalties and/or be subject to

additional high level enforcement action from the [MassDEP] if any

further    discharges      of     turbid    stormwater       runoff    to    wetlands

resource areas in excess of 150 NTUs occur."

            More than a year later, on May 6, 2016, Blackstone filed

this suit in the District of Massachusetts under the citizen suit

provision     of    the    Federal      CWA.     See    33    U.S.C.        § 1365(a).

Blackstone's "mission is to restore and protect water quality and

wildlife    habitat        in     the      Blackstone     River . . . and          its

tributaries."       Its members use and enjoy the Blackstone River and

adjacent      waters       "for      recreation,        sightseeing,         wildlife

observation, and other activities," and it claims to "have a

recreational, aesthetic, historical, and environmental interest"

in those waters.

            Blackstone alleged in Count I of its complaint that Gallo

Builders, Robert Gallo, and Steven Gallo had violated 33 U.S.C.

§§ 1311(a),        1342,   and     accompanying     regulations,        40      C.F.R.

§§ 122.26(b)(14)(x), 122.28, by failing to obtain a Construction

General Permit for Gallo Builders from the EPA for the site at

                                        - 6 -
issue,   given     that    Gallo     Builders      was    an    operator    of     the

construction site and that the site disturbed five or more acres

of land and discharged pollutants from a point source into waters

of the United States.            Blackstone alleged in Count II of the

complaint that Gallo Builders, Arboretum Village, Robert Gallo,

and   Stephen     Gallo    had   violated     33    U.S.C.       §§ 1311(a),      (e),

1365(f)(1), (7), and 1342 by failing to comply with numerous

provisions   of    the    Construction    General        Permit    that    Arboretum

Village had obtained from the EPA due to "longstanding and habitual

neglect of erosion and sediment control" at the construction site.

           With respect to the latter claim, Blackstone alleged

that "[a]s a result of Defendants' [Federal] CWA violations,

sediment-laden stormwater runoff from the Site is polluting waters

of the United States, particularly the Blackstone River, its

tributaries,      and     wetlands    adjacent      to     those    tributaries."

Blackstone alleged that sediment-laden discharges had occurred "on

days including but not limited to October 16, 2015, January 10,

2016, February 3, 2016, February 16, 2016, February 24, 2016,

February 25, 2016, March 1, 2016, and April 7, 2016."

           Blackstone       sought    a   declaratory          judgment    that    the

defendants were in violation of the Federal CWA by both failing to

obtain Construction General Permit coverage for Gallo Builders and

by violating the conditions of the Construction General Permit

held by Arboretum Village.           Blackstone also sought an injunction

                                      - 7 -
prohibiting further violations of the Federal CWA, requiring that

the defendants restore any polluted wetlands and waters, and

requiring that the defendants report future issues with stormwater

discharges at the site to the EPA and to Blackstone.        In addition,

Blackstone sought an assessment of civil penalties under section

309(d) of the Federal CWA, 33 U.S.C. § 1319(d), and an award of

attorneys' fees.

            On August 30, 2016, all four defendants jointly moved to

dismiss both claims that Blackstone had brought against them in

its suit on the ground that each of the claims was barred by the

statutory preclusion provision of the Federal CWA set forth in

section 309(g)(6)(A)(ii), which bars "civil penalty action[s]"

brought by either the federal government under section 309(d) or

by citizens via citizen suits insofar as such actions concern "any

violation . . . with respect to which a State has commenced and is

diligently prosecuting an action under a State law comparable this

subsection."     33 U.S.C. § 1319(g)(6)(A)(ii).         The motion also

sought the dismissal of the claim set forth in Count I of the

complaint, which concerned Construction General Permit coverage,

on   the   independent   ground   that    Arboretum   Village   alone   had

operational control over the construction site and thus that only

it needed to obtain (and had already obtained) a Construction

General Permit from the EPA for the site.



                                  - 8 -
            The District Court denied the defendants' motion to

dismiss Blackstone's two claims but instructed the parties to

engage in a limited period of discovery concerning whether section

309(g)(6)(A)(ii) of the Federal CWA precluded them from going

forward.        At the close of that limited discovery period, the

defendants then proceeded to move for summary judgment as to both

of Blackstone's claims.

            The    motion   for     summary     judgment,      which     Blackstone

opposed, again asserted that section 309(g)(6)(A)(ii) barred both

of Blackstone's claims.           In addition, Blackstone filed a cross-

motion requesting "summary judgment that this action is not barred

by   the        'diligent        prosecution'         provision     of      Section

309(g)(6)(A)(ii) of the Federal Clean Water Act."

            On September 30, 2018, the District Court issued an order

that both denied Blackstone's cross-motion for summary judgment

and partially granted the defendants' summary judgment motion,

insofar    as    that   motion    concerned     the    claim   in   Count    II   of

Blackstone's complaint, which alleged unauthorized sediment-laden

stormwater discharges.       Blackstone Headwaters Coal., Inc. v. Gallo

Builders, Inc., No. 16-cv-40053-TSH, 2018 WL 4696749, at *2 (D.

Mass. Sept. 30, 2018); see Blackstone Headwaters Coal., Inc. v.

Gallo Builders, Inc., No. 16-cv-40053-TSH, 2018 WL 5795832, at *1

(D. Mass. Oct. 31, 2018) (clarifying that the earlier summary

judgment ruling did not affect the claim concerning Gallo Builders'

                                      - 9 -
failure to obtain permit coverage).         The District Court determined

that the MassDEP had "exercised its enforcement powers with respect

to the Site" both in issuing the UAO and in executing the ACOP.

Blackstone, 2018 WL 4696749, at *2.            The District Court further

found that the ACOP imposed "a series of enforceable obligations

on Defendants designed to bring the Site into compliance" and that

the MassDEP had, after executing that agreement, "monitored the

Site . . . on an ongoing basis."         Id.    Thus, the District Court

concluded, "the cumulative actions of the MassDEP form[] the basis

of a substantial, considered and ongoing response to the violation"

alleged    in    Blackstone's   complaint   against   all    the    defendants

concerning stormwater discharges, and the "circumstances of this

case demonstrate ongoing diligent prosecution."             Id.

            The defendants then moved on June 28, 2019, for summary

judgment as to the remaining claim by Blackstone, which was set

forth in Count I of the complaint and concerned Construction

General Permit coverage.        The District Court granted this motion,

which Blackstone had opposed, on September 30, 2019.               It reasoned

that the defendants were right that the claim alleged merely a

"technical violation" of the Federal CWA and its implementing

regulations and so was not actionable in a citizen suit under that

statute.        Blackstone Headwaters Coal., Inc. v. Gallo Builders,

Inc., 410 F. Supp. 3d 299, 302-03 (D. Mass. 2019).                The District

Court explained that it regarded the alleged violation as merely

                                   - 10 -
"technical" because Arboretum Village did have coverage under an

EPA-issued Construction General Permit and both Arboretum Village

and Gallo Builders were controlled by the same individuals --

namely, "Robert H. Gallo, his wife Janice Gallo and their son

Steven Gallo."    Id.

            The District Court entered judgment for the defendants

on September 30, 2019, and, on October 29, 2019, Blackstone timely

appealed.      Blackstone's     Notice    of    Appeal    referenced   (1)   the

District    Court's     order    granting       summary     judgment   against

Blackstone as to its claim in Count II, which concerned alleged

unauthorized sediment-laden stormwater discharges, and denying

Blackstone's     cross-motion     for     summary     judgment    as   to    the

applicability    of     the   statutory        preclusion   bar   in   section

309(g)(6)(A)(ii) of the Federal CWA; (2) the District Court's order

granting summary judgment against Blackstone as to the claim in

Count I, which concerned Gallo Builders' alleged failure to obtain

the required permit coverage; and (3) the judgment of dismissal.

            We have jurisdiction to review both the District Court's

award of summary judgment to the defendants and its denial of

summary judgment to Blackstone.           See OneBeacon Am. Ins. Co. v.

Com. Union Assurance Co. of Can., 684 F.3d 237, 241 (1st Cir.

2012); see also Crowley v. Nevada ex rel. Nev. Sec'y of State, 678

F.3d 730, 734 (9th Cir. 2012) ("When the district court disposes

of a case on cross-motions for summary judgment, we may review

                                   - 11 -
both    the    grant    of     the   prevailing   party's   motion    and   the

corresponding denial of the opponent's motion."); LM Ins. Corp. v.

Dubuque Barge & Fleeting Serv. Co., 964 F.3d 1247, 1249 (8th Cir.

2020) (similar).             Our review of the District Court's summary

judgment rulings is de novo.           See Petitti v. New Eng. Tel. & Tel.

Co., 909 F.2d 28, 30 (1st Cir. 1990) ("Both denial[s] and grants

of summary judgment are reviewed de novo.").           "Summary judgment is

appropriately granted where there is no genuine issue of material

fact, and the moving party is entitled to judgment as a matter of

law."   Vives v. Fajardo, 472 F.3d 19, 21 (1st Cir. 2007) (citing

Fed. R. Civ. P. 56(c)).

                                        II.

              We start with Blackstone's challenge to the District

Court's grant of summary judgment to the defendants on the claim

that is set forth in Count II of Blackstone's complaint, which is

the sediment-laden stormwater discharges claim.                  The District

Court based this ruling on section 309(g)(6)(A)(ii) of the Federal

CWA, which, as we have noted, bars "a civil penalty action"

instituted pursuant to the citizen suit provision of the Federal

CWA (or by the federal government via section 309(d)) to the extent

that such an action concerns "any violation . . . with respect to

which a State has commenced and is diligently prosecuting an action

under   a     State    law    comparable   this   subsection."       33   U.S.C.

§ 1319(g)(6)(A)(ii).

                                      - 12 -
           To address this aspect of Blackstone's appeal, we need

to assess four distinct questions that the District Court resolved,

either   implicitly   or   explicitly     --   (1)   whether    the    prior

enforcement action by the MassDEP was commenced and prosecuted

"under a State law comparable" to section 309(g) of the Federal

CWA; (2) whether, insofar as the MassDEP's enforcement action was

commenced and prosecuted under such a comparable law, it sought to

enforce the same violation that Blackstone claims in its suit under

the Federal CWA; (3) whether, if those first two requirements of

the Federal CWA's preclusion bar are satisfied, the MassDEP was

"diligently prosecuting" the enforcement action when Blackstone

filed its complaint; and (4) whether Blackstone's suit is "a civil

penalty action."    We consider each of these issues in turn.

                                   A.

           We begin with the "comparable" law issue.           Our focus is

twofold, as the parties' dispute with respect to the District

Court's ruling on this issue concerns both which law the MassDEP

brought the prior enforcement action "under" and whether that

"law,"   once   identified,   qualifies   as   "comparable"     to    section

309(g) of the Federal CWA.

                                   1.

           Massachusetts is one of just three States (the others

being New Hampshire and New Mexico) that has not sought and

received authorization under section 402(b) of the Federal CWA, 33

                                 - 13 -
U.S.C. § 1342(b), to assume responsibility for administering the

Federal CWA's National Pollution Discharge Elimination System

permit program -- which includes Construction General Permits --

within its borders.      Thus, this is not a case in which the relevant

state enforcement action -- the one brought by the MassDEP that

resulted in the UAO and then the ACOP and the Final Decision --

was brought pursuant to a state law that itself administers the

Federal CWA.       See, e.g., Paolino v. JF Realty, LLC, 830 F.3d 8,

11-12 (1st Cir. 2016) (discussing enforcement activity by the Rhode

Island Department of Environmental Management under the state-

assumed    Rhode    Island    Discharge       Elimination      System   permitting

program); see also 133 Cong. Rec. 1,264 (1987) (statement of Sen.

Chafee) ("[I]f a State has received authorization under section

402 to implement a particular permitting program . . . it [can]

prosecute a violation of Federal law."); 131 Cong. Rec. 15,635-38

(1985)    (statement   of     Sen.    Wallop)     (similarly     indicating     that

"States    with    approved    programs"      "under    the    Clean    Water   Act"

are "administer[ing]" that Act).

            Nonetheless, in North & South Rivers Watershed Ass'n v.

Town of Scituate, 949 F.2d 552 (1st Cir. 1991), we held, based on

the   arguments     presented        there,     that   an     enforcement   action

undertaken by the MassDEP under the Massachusetts Clean Waters

Act, Mass. Gen. Laws ch. 21, §§ 26-53 ("the Massachusetts CWA"),

amounted to "action [under a state law] comparable to section

                                       - 14 -
309(g)" of the Federal CWA, Scituate, 949 F.2d at 554, 556, and

thus we found the "comparable" law requirement of the Federal CWA's

preclusion bar satisfied in that case by the MassDEP's action to

enforce the Massachusetts CWA.5

               Here, the District Court did not expressly identify the

Massachusetts law "under" which the MassDEP had commenced and

prosecuted the administrative proceedings that it held triggered

the Federal CWA's preclusion bar. See Blackstone, 2018 WL 4696749,

at *1-2.       The District Court, however, did invoke our decision in

Scituate in holding that those proceedings by the MassDEP were

brought "under a State law comparable to" section 309(g) the

Federal CWA, Blackstone, 2018 WL 4696749, at *1 (quoting 33 U.S.C.

§ 1319(g)(6)(A)(ii)), which arguably indicated that the District

Court understood the Massachusetts CWA to have been the law "under"

which the MassDEP had been operating -- at least in part -- when

bringing the preclusive prior state enforcement action here.

               Due in part to the ambiguity on that score, however,

Blackstone moved for clarification following the District Court's

initial ruling.       In that motion, Blackstone sought to determine

more       definitively   the   law   "under"   which   the   District   Court

understood the MassDEP enforcement action to have been brought for



       Scituate cautioned, however, that certain arguments "not
       5

raised by the parties" were not considered in the course of
adjudicating that appeal. 949 F.2d at 556 n.8.

                                      - 15 -
purposes of the Federal CWA's preclusion bar.           The District Court

granted the motion to clarify and explained, while again invoking

Scituate,   that   the     proposition   that   the   Federal   "CWA    has   a

comparable state law in the Massachusetts Clean Waters Act is well

established in this District."       Blackstone, 2018 WL 5795832, at *1

(first citing Mass. Gen. Laws ch. 21, § 44; then citing Scituate,

949 F.2d at 555-56).

            We thus proceed on the understanding that the District

Court    based   its    summary   judgment   decision   in   favor     of   the

defendants as to the applicability of the preclusion bar on the

following rationale:       that the MassDEP was proceeding "under," at

least in part, the Massachusetts CWA; and that the Massachusetts

CWA is itself "comparable" to section 309(g) of the Federal CWA

for purposes of the preclusion bar based on the reasoning we set

forth in Scituate.       It is on this basis, then, that we understand

the District Court to have held, as a matter of law, that the

"comparable" law requirement of the Federal CWA's preclusion bar

had been satisfied.

            Blackstone does not dispute that the Massachusetts CWA

qualifies as a "comparable" law for purposes of the Federal CWA's

preclusion bar, as it does not dispute Scituate's holding on that

point.   But, Blackstone contends, the MassDEP's enforcement action

was not commenced and prosecuted "under" the Massachusetts CWA,

even in part.          Instead, Blackstone contends, that enforcement

                                   - 16 -
action   was   brought   only    "under"     the   Massachusetts   Wetlands

Protection Act, Mass. Gen. Laws ch. 131, § 40 ("the MWPA").              That

is clear, Blackstone contends, from a review of the relevant

enforcement documents -- the UAO, the ACOP, and the Final Decision

-- as Blackstone notes their repeated invocation of the MWPA.

Moreover, Blackstone asserts that the MWPA does not itself qualify

as a "comparable" law, even under the reasoning relied on in

Scituate. For that reason, Blackstone contends, the District Court

erred in finding the "comparable" law requirement satisfied as a

matter of law and thus its grant of summary judgment to the

defendants based on the preclusion bar must be overturned.

            According to the defendants, we need not decide whether

Blackstone is right that the MassDEP's enforcement action was not

in   fact   commenced    and    prosecuted    even   in   part   under   the

Massachusetts CWA and that it was instead commenced and prosecuted

solely under the MWPA.     The defendants point out that there is no

dispute that the MassDEP's action was commenced and prosecuted at

least in part under the MWPA.         Thus, they contend that we need

only address whether the MWPA is itself a "comparable" law under

the standard set forth in Scituate and they assert that it is.

            The District Court, as we have explained, did not address

whether the MWPA is a "comparable" law in granting summary judgment

based on the preclusion bar to the defendants.            But, the question

is one of law, and we may affirm the District Court's summary

                                   - 17 -
judgment   ruling   on   any   ground    manifest   in   the   record.    See

Saccoccia v. United States, 955 F.3d 171, 172 (1st Cir. 2020).

            Nevertheless, we cannot affirm the District Court's

ruling on this ground.         Scituate held that a state law measure

that "closely parallels" the administrative penalties subsection

of the Federal CWA, 309(g), could qualify as a "comparable" law,

949 F.2d at 554, 556, and that the Massachusetts CWA met that

"closely   parallels"     standard       because    it   "contains   penalty

assessment provisions comparable to the Federal Act, . . . the

State is authorized to assess those penalties, and . . . the

overall scheme of the two acts is aimed at correcting the same

violations, thereby achieving the same goals," id. at 556.               But,

Scituate did not address whether the MWPA similarly could meet the

"closely parallels" standard.           And, even assuming, as we did in

Scituate, that a state law need not have been "certified by the

EPA under section 402 of the Federal Clean Water Act," id. at 556

n.8,6 to qualify as "comparable," the defendants' contention that

the MWPA qualifies as "comparable" under Scituate is without merit.




     6 Although in Scituate the EPA had raised the argument that
the state law had to be certified in order to be "comparable" as
an amicus, the parties themselves had not done so, and thus
Scituate did not consider it. 949 F.2d at 556 n.8. Similarly
here, neither party contends that the statutory preclusion bar in
section 309(g)(6)(A)(ii) of the Federal CWA is applicable only
when the state law in question has been certified under section
402(b), 33 U.S.C. § 1342(b).

                                  - 18 -
          The primary prohibition in the Federal CWA provides that

"[e]xcept as in compliance with [the Federal CWA], the discharge

of any pollutant" into "the waters of the United States" "by any

person shall be unlawful."       33 U.S.C. §§ 1311(a), 1362(7), (12);

see also 33 U.S.C. § 1342(k) ("Compliance with a permit issued

pursuant to this section shall be deemed compliance . . . with

section[] 1311 . . . .").         The   Massachusetts    CWA   similarly

prohibits the "discharge of any pollutant into waters of the

commonwealth, except in conformity with a permit," Mass. Gen. Laws

ch. 21, § 42; see Entergy Nuclear Generation Co. v. Dep't of Env't

Prot., 944 N.E.2d 1027, 1033 (Mass. 2011) ("Like the Federal Act,

the [Massachusetts CWA] creates a comprehensive permitting program

to ensure water quality standards are met."), and administrative

penalties may likewise be assessed against those who violate that

prohibition, see Scituate, 949 F.2d at 556 (citing Mass. Gen. Laws

ch. 21A, § 16).

          But,    the   MWPA's   prohibitions   are   both   broader   and

narrower than the Federal CWA's.          Rather than prohibiting the

unauthorized discharge of pollutants into water, they regulate

instead "project[s that] involve[] work in a wetlands area."           Ten

Loc. Citizen Grp. v. New Eng. Wind, LLC, 928 N.E.2d 939, 941 (Mass.

2010); see Mass. Gen. Laws ch. 131, § 40 (providing that "[n]o

person shall remove, fill, dredge, or alter" enumerated wetlands

unless such person files a "notice of intention" to do so with

                                 - 19 -
state and local regulators and, if necessary, "receiv[es] and

compl[ies] with an order of conditions").7          And, to the limited

extent that the MWPA's implementing regulations do purport to

direct   that     activity   "shall   not   impair . . .     surface   water

quality," e.g., 310 C.M.R. §§ 10.54(4), 10.56(4), they apply only

if the activity in question will "remove, fill, dredge or alter"

MWPA-protected lands, id. §§ 10.02(2)(a), 10.51, and only if those

lands    are    also   deemed   significant   to   certain    statutorily-

enumerated interests, see Mass. Gen. Laws ch. 131, § 40; 310 C.M.R.

§ 10.05(6).

            Thus, even assuming that the "overall scheme" of the

Massachusetts CWA is "aimed at correcting the same violations" as

the Federal CWA, Scituate, 949 F.2d at 556, given how "closely"

the former "parallels" the latter, id. at 554, the same cannot be

said of the MWPA.      Accordingly, we agree with Blackstone that the

MWPA, "[a]s its name would suggest . . ., is designed to protect

wetlands.      It has neither the purpose nor the effect of protecting

the nation's waters more broadly."




     7 See also, e.g., Miramar Park Ass'n v. Town of Dennis, 105
N.E.3d 241, 250 (Mass. 2018) ("The [MWPA] requires that projects
that affect wetlands . . . and that affect interests identified in
the act, may take place only after receipt of a permit from an
appropriate issuing body . . . .").

                                  - 20 -
                                        2.

            That brings us, then, to the question of whether a

"reasonable    juror       [necessarily       would]   have   found   in    the

defendant[s'] favor," Primarque Prods. Co. v. Williams W. & Witts

Prods. Co., 988 F.3d 26, 36 (1st Cir. 2021), that the MassDEP's

enforcement action was "commenced and . . . prosecut[ed]" -- at

least in part -- "under" the Massachusetts CWA, as we understand

the District Court to have ruled, see Blackstone, 2018 WL 5795832,

at *1.   For, if that action on any reasonable view of the record

was prosecuted in part under the Massachusetts CWA, then even

Blackstone    agrees   that     the    "comparable"     law   requirement    is

satisfied as matter of law, because, as we have noted above,

Blackstone does not dispute that the Massachusetts CWA is itself

a "comparable" law for purposes of the Federal CWA's preclusion

bar.

            Blackstone acknowledges that the enforcement documents

-- the UAO, the ACOP, and the Final Decision -- do not exclusively

reference    the   MWPA.      All     three    documents   also   require   the

respondent -- Arboretum Village -- to "take every reasonable step

to prevent further violations of the Wetlands Protection Act and




                                      - 21 -
the Massachusetts Surface Water Quality Standards."8              (emphases

added).

                Notably, those water quality standards are promulgated

pursuant to authority granted the MassDEP by the Massachusetts

CWA.       See Mass. Gen. Laws ch. 21, § 27(5); 314 C.M.R. § 4.00.

Moreover, the UAO expressly invokes the MassDEP's authority "to

issue orders to any person in violation of any law or regulation

[that the] MassDEP is authorized to enforce," (emphasis added),

and the ACOP -- which states that the parties entered into it "in

order      to   finally   resolve    the . . .   adjudicatory   proceeding"

commenced by the issuance of the UAO -- imposes obligations on the

defendants to take action to prevent sediment-laden stormwater

discharges going forward.           The ACOP at no point states that those

obligations are being imposed solely to ensure compliance with the

MWPA and not also to ensure compliance with the Massachusetts

Surface Water Quality Standards, which, as we have observed, are

promulgated pursuant to the Massachusetts CWA.9

                Blackstone nevertheless contends that the enforcement

documents do not actually set forth a "charge of any violation of




       Blackstone does not argue that the fact that only Arboretum
       8

Village was named as a respondent in these documents is
significant.
       Blackstone makes no argument to the effect that the UAO and
       9

the ACOP are part of different "actions" that may have been
commenced and prosecuted under separate laws.

                                      - 22 -
the [Massachusetts] CWA or any regulation promulgated thereunder,"

because the documents imposed only a "prospective requirement"

that the defendants "prospectively comply with the Massachusetts

Surface Water Quality Standards."            It therefore asserts that the

MassDEP's action was not brought "under" a "comparable" law within

the meaning of section 309(g)(6)(A)(ii).

          But, given the features of the enforcement documents

that we have just described that implicate the Massachusetts CWA

and not only the MWPA, the documents do not indicate that the

MassDEP imposed merely a bare requirement to comply in the future

with the Massachusetts CWA, through the Massachusetts Surface

Water Quality Standards that were promulgated pursuant to it, such

that the Massachusetts CWA did not itself form a basis for the

underlying enforcement action.           Cf. Cal. Sportfishing Prot. All.

v. Chico Scrap Metal, Inc., 728 F.3d 868, 876 (9th Cir. 2013)

(reasoning    that   an   imposed   "condition    [that]   merely   requires

Defendants to abide by legal obligations [concerning stormwater

discharges]    other      than   those    that   the   parties   [actually]

litigated . . .      does not transform . . . actions into ones to

require compliance with the Clean Water Act"). Nor does Blackstone

develop any argument that we may look beyond the face of the

enforcement documents themselves to determine what law the MassDEP

was acting "under" in its prior enforcement action.              See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).               And we are

                                    - 23 -
reluctant to treat Blackstone as having developed any such argument

for us to countenance such a searching inquiry into the MassDEP's

motivations in bringing its prior enforcement action, given the

complexities that a deep dive into agency motivation of that sort

would entail and given that Blackstone does not attempt to address

any   of   those    complexities.     Accordingly,        based   on   what     the

enforcement documents themselves reveal and the nature of the

arguments Blackstone makes to us,             we decline to disturb the

District     Court's      determination      that   the     MassDEP's         prior

enforcement action was commenced and prosecuted in part "under" a

"comparable" law -- the Massachusetts CWA -- for purposes of the

preclusion provision at section 309(g)(A)(6)(ii).10

                                      B.

            We     next   address   Blackstone's     contention        that    the

District Court erred in awarding summary judgment to the defendants

on Blackstone's       sediment-laden stormwater discharges             claim in

Count II of its complaint on the ground that the claim does not

allege the same violation as the MassDEP's enforcement action

targeted.     See 33 U.S.C. § 1319(g)(A)(6)(ii) (barring "a civil

penalty action" concerning "any violation . . . with respect to

which a State has commenced and is diligently prosecuting an


       We stress again that we are not deciding the merits of any
      10

argument regarding the "comparable" law requirement not raised by
the parties in this proceeding.    See Scituate, 949 F.2d at 556
n.8.

                                    - 24 -
action" (emphasis added)); Francisco Sánchez v. Esso Standard Oil

Co., 572 F.3d 1, 10 (1st Cir. 2009) (reading similar preclusion

provision to "impl[y] that the government action does not preclude

a citizen suit against other violations" (quoting Jeffrey G.

Miller, Theme and Variations in Statutory Preclusions Against

Successive Environmental Enforcement Actions by EPA and Citizens:

Part One:   Statutory Bars in Citizen Suit Provisions, 28 Harv.

Env't L. Rev. 401, 473-74 (2004))); see also H.R. Rep. No. 99-

1004, at 133 (1986) (Conf. Rep.) ("This limitation applies only to

an action for civil penalties for the same violations which are

the subject of the administrative civil penalties proceeding."

(emphasis added) (discussing Senate bill)); id. at 136 ("[W]here

an administrative penalty is being pursued, a citizen suit may not

be filed for the same violation." (emphasis added) (discussing

House amendment)).   Blackstone does not suggest in pressing this

contention that the MassDEP's focus was solely on the MWPA and

thus not on a violation of the Massachusetts CWA.      Rather, we

understand Blackstone to be contending only that, even if the

MassDEP's enforcement action was brought under the Massachusetts

CWA, that action did not concern the same violation as the one

that Blackstone is alleging in the claim set forth in Count II of

its complaint because Blackstone's claim "targets the causes" of

the defendants' water pollution (such as "the defective design of

Defendants' stormwater management and erosion and sediment control

                              - 25 -
systems"), and the MassDEP's enforcement action targeted only the

defendants' "pollution, per se (their silt-laden discharges)."11

          But,    as   the   defendants    point      out,      the    MassDEP's

enforcement action, no less than Blackstone's claim in Count II of

its citizen suit, also targeted the causes of the sediment-laden

stormwater    discharges.        Indeed,      the    descriptions       of   the

"violations" "observed" at the construction site in both the UAO

and the ACOP made note of not only "[d]ischarge(s) of silt-laden

runoff" but also the presence of "unstable, eroded suspended soils

at the Site."    And, as the ACOP explained, the MassDEP as a result

of    these      observed        violations         "directed         [Arboretum

Village] . . . to      prepare      a   comprehensive           erosion      and

sedimentation plan [and] a slope stabilization plan."12                Moreover,

the resulting "Erosion Control Plan" -- which the ACOP required

Arboretum Village to "implement" -- called for, as descriptions of

it in the record make clear, "slope stabilization" (regrading) at

one area of the site; planting a "hydroseeded area" to reduce

stormwater runoff; and erecting "haybales, berms, swales, [and]



     11 We need not address the defendants' contention that
Blackstone waived this argument by asserting it only in opposition
to the defendants' motion to dismiss, because the argument does
not succeed on the merits in any event. See Primarque, 988 F.3d
at 39 n.11 (1st Cir. 2021) (citing United States v. Leavitt, 925
F.2d 516, 517 (1st Cir. 1991)).
     12The ACOP also mandated that Arboretum Village take "every
reasonable step to prevent further violations." (emphasis added).


                                  - 26 -
temporary       ponds"   including     "two   sediment       basins."      And,

correspondence between Robert Gallo and the MassDEP confirms that

the basic premise of the Erosion Control Plan was to "provide[]

for a myriad of BMPs"13 to "allow[] for stormwater control during

construction while the site was being built out until the site

ha[d] been permanently stabilized."

            Blackstone        separately   argues     that    the    stormwater

discharge violations that it alleges in the claim set forth in

Count II of its complaint are not the "same violations" that the

MassDEP targeted "because they occurred later in time."                     Here

again, in advancing this argument Blackstone does not appear to be

disputing that the MassDEP's action was brought under a comparable

law and thus does not appear to be disputing that it was brought

under the Massachusetts CWA.         Instead, it appears to be contending

only    that,    even    on   that   understanding,    the    same    violation

requirement of the statutory preclusion bar is not satisfied based

on the timing of the targeted violations.

            Blackstone points out in this regard that the MassDEP in

its prior enforcement action "alleged violations occurring on

three days in June 2013," while the count in the complaint setting

forth the       sediment-laden stormwater discharges claim              "alleged



       BMPs, or "Best Management Practices," are methods used to
       13

control or prevent stormwater runoff and the discharge of
pollutants, such as sediments, into waterbodies.

                                     - 27 -
violations           occurring        thereafter            and       persisting

through . . . 2016."           But,   the    MassDEP's      enforcement   action

culminated in a consent agreement -- the ACOP -- that contained

forward-looking provisions, such as               those imposing      stipulated

administrative penalties14 and commanding that Arboretum Village

implement    the     Erosion     Control    Plan,    that    were   designed     to

ameliorate future issues at the site no less than its imposition

of an $8,000 civil administrative penalty was meant to penalize

the violations observed in June of 2013.

            That is significant because in Scituate the MassDEP had

"alleged that Scituate owned and operated a sewage treatment

facility    that    was   [unlawfully]      discharging     pollutants    into    a

coastal estuary," and, in 1987, the MassDEP "ordered Scituate

to . . . take all steps necessary to plan, develop and construct

new wastewater treatment facilities [and to] . . . begin extensive

upgrading of the facility subject to the [Mass]DEP's review and

approval    at     interim   stages   of    the     planning,     designing,   and

construction phases."        949 F.2d at 553-54.15       We then reasoned that


     14 The ACOP provided for "stipulated civil administrative
penalties to the Commonwealth in the amount of $100.00 per day"
"if [Arboretum Village] violates any provision of the Consent
Order," and further reflected that Arboretum Village had agreed to
be subject to "additional high level enforcement action from [the]
MassDEP" if "[a]ny further discharges of turbid stormwater runoff
to wetland resource areas in excess of 150 NTUs" occurred.
     15The MassDEP in 1987 "elected not to assess penalties against
Scituate at the time of issuing its [o]rder, but did reserve the
right to do so at a later date." Scituate, 949 F.2d at 554.
                                      - 28 -
a citizen suit alleging factually similar but chronologically

later discharge violations was "duplicative" of the MassDEP's 1987

order because it sought a remedy for a violation that "[wa]s

already in the process of being remedied by the [1987] State

Administrative Order" and that allowing a citizen suit to proceed

"at a time when remedial measures are all well underway do[es] not

further   [the   Federal   CWA's]    goal[s]"   but   instead   erects   an

"impediment[] to environmental remedy efforts."           Id. at 553-58;

see also Friends of Milwaukee's Rivers v. Milwaukee Metro. Sewerage

Dist., 382 F.3d 743, 762-63 (7th Cir. 2004) ("Levying additional

penalties   on   violators   who    are   undertaking   massive    remedial

projects will not bring about compliance any faster or cause the

result to be any more effective -- it will just cause the result

to be more expensively arrived at.").

            Blackstone does attempt to distinguish Scituate in its

reply brief by contending that the MassDEP's order in that case

was "too complex to be complied with immediately," whereas here,

Blackstone contends, "compliance is not complicated."             But, this

contention would appear to be at odds with the only contention

that Blackstone raised in its opening brief -- that the differences

in the timing of the occurrence of the violations targeted in,

respectively, the MassDEP's enforcement action and Blackstone's

own citizen suit under the Federal CWA in and of themselves

prevented the same violation requirement from being met.                 No

                                   - 29 -
suggestion    was   made   in    Blackstone's      opening    brief   that    such

differential    timing     did    not   in   and   of    itself   prevent     that

requirement from being satisfied in cases where the state action

resulted in a remedy that crosses some unspecified threshold of

complexity not present here.         See Villoldo v. Castro Ruz, 821 F.3d

196, 206 n.5 (1st Cir. 2016) ("[N]ew arguments may not be raised

for the first time in a reply brief." (citing Rivera–Muriente v.

Agosto–Alicea, 959 F.2d 349, 354 (1st Cir. 1992))). Thus, at least

on this record, we agree with the defendants that the District

Court did not err in finding the same violation requirement

satisfied as a matter of law.

                                        C.

          We now take up Blackstone's contention that the District

Court erred in granting summary judgment to the defendants on the

claim set forth in Count II of Blackstone's complaint based on the

Federal CWA's preclusion bar, because the record does not show, as

a matter of law, that the MassDEP was "diligently prosecuting" its

action   under       the         Massachusetts       CWA.          33     U.S.C.

§ 1319(g)(6)(A)(ii).       We disagree.

          The "'great volume of enforcement actions are intended

to be brought by the State,' [and] citizen suits are proper only

'if the Federal, State, and local agencies fail to exercise their

enforcement    responsibility.'"             Scituate,      949   F.2d   at   557

(alteration omitted) (quoting Gwaltney of Smithfield, Ltd. v.

                                     - 30 -
Chesapeake Bay Found., Inc., 484 U.S. 49, 60 (1987)).                       For that

reason,     "[c]itizen-plaintiffs          must    meet   a    high    standard    to

demonstrate          that         [an      agency]        has         failed       to

prosecute . . . diligently."             Karr v. Hefner, 475 F.3d 1192, 1198

(10th Cir. 2007); see also Piney Run Pres. Ass'n v. Cnty. Comm'rs,

523 F.3d 453, 459 (4th Cir. 2008) (similar); Scituate, 949 F.2d at

557 ("Where an agency has specifically addressed the concerns of

an analogous citizen's suit, deference to the agency's plan of

attack should be particularly favored.").

             The District Court determined that "[t]he circumstances

of   this     case     demonstrate         ongoing     diligent       prosecution."

Blackstone, 2018 WL 4696749, at *2.                 It observed that the "ACOP

imposed . . . a series of enforceable obligations on Defendants

designed    to   bring      the   Site    into    compliance    and    to   maintain

compliance and promulgated standards to measure compliance," id.,

while at the same time "reserv[ing] to the MassDEP a full set of

enforcement vehicles for any instances of future non-compliance,"

id.; see also Scituate, 949 F.2d at 557; Grp. Against Smog &

Pollution, Inc. v. Shenango Inc., 810 F.3d 116, 128 (3rd Cir. 2016)

("Courts have concluded, in cases similar to ours, that consent

decrees     already   entered      into    by     administrative      agencies    and




                                         - 31 -
polluting    entities       were    capable    of    constituting    diligent

prosecutions." (collecting cases)).16

            Moreover, the District Court determined that, after the

ACOP was approved in December 2014, it was indisputable that the

MassDEP "monitored the Site and . . . collected data and analysis

from the Defendants, from Defendants' outside engineers and from

municipal sources on an ongoing basis."                Blackstone, 2018 WL

4696749, at *2.       The District Court thus found, as a matter of

law, that "the cumulative actions of the MassDEP form[] the basis

of a substantial, considered and ongoing response to" the issues

that Blackstone is now attempting to pursue via its stormwater

discharges claim.     Id.

            In line with the District Court's assessment, the record

indisputably shows that between December 22, 2014, when the ACOP

was finally approved, and May 6, 2016, when Blackstone's suit was

filed, the MassDEP (1) conducted numerous site visits to sample

turbidity    levels   and    to    evaluate    the   defendants'    stormwater

management   practices;      (2)   collected    turbidity   data    and   other

information about the state of stormwater control measures at the

site from the defendants on an ongoing basis; (3) sent multiple


     16 The defendants separately contend that the mere existence
of the UAO and the ACOP necessarily establish diligent prosecution.
The defendants cite no case law to support that expansive
proposition, which runs counter to Scituate. See 949 F.2d at 557
("The bar against citizen's suits also requires that the State
diligently enforce its [o]rder[s].").

                                     - 32 -
letters   to    the   defendants       and   their    environmental        consultant

detailing "concerns" with the site, such as "issues with stormwater

management" that the MassDEP said "must be corrected," and advising

the defendants to implement a revised Erosion Control Plan as well

as to "revisit the ACOP . . . [to] insure that the site is in

compliance     with    the    requirements      therein";     (4)    met    with    the

defendants on multiple occasions to discuss stormwater control

issues at the site and the need for an updated Erosion Control

Plan;   and    (5)    deliberated      internally     about    the   best     way    to

remediate      ongoing       issues    with     the    site,     which      included

"investigat[ing] . . . whether or not to exercise [the MassDEP's]

discretion" to bring a "high-level enforcement action."                     Further,

as the District Court detailed, see Blackstone, 2018 WL 4696749,

at *2, the MassDEP during this period left "open the possibility

of imposing penalties upon" the defendants, Scituate, 949 F.2d at

557.

              We agree with the defendants that the MassDEP's actions

preceding      Blackstone's     suit    "ampl[y] . . .        demonstrate[]        [the

agency's] ongoing involvement vis-à-vis" the construction site.

Paolino, 830 F.3d at 16; see also Scituate, 949 F.2d at 557.                         We

note, moreover, that there is no trace of the "dilatory, collusive

or otherwise . . . bad faith" behavior by the agency of the sort

that has concerned other courts.              E.g., Pitroff v. United States,

No. 16-cv-522-PB, 2017 WL 3614436, at *5 (D.N.H. Aug. 22, 2017)

                                       - 33 -
(quoting Conn. Fund for the Env't v. Cont. Plating Co., 631 F.

Supp. 1291, 1293 (D. Conn. 1986)).

          Blackstone nevertheless contends that the District Court

erred in finding that the MassDEP's activity just described was

diligent as a matter of law because the record supportably shows

that a "staff shortage" had forced the agency to make fewer visits

to the site during the year after the ACOP was executed than it

otherwise might have done and because the record supportably shows

that the agency "delegated" some of its monitoring activity to a

consultant hired by the defendants. In pressing these contentions,

we do not understand Blackstone to be disputing that the MassDEP's

enforcement activity with respect to the site was undertaken in

part pursuant to the Massachusetts CWA.     So understood, these

arguments provide no ground for disturbing the District Court's

summary judgment ruling with respect to the requirement that the

MassDEP be "diligently prosecuting."

          The record establishes -- as Blackstone acknowledges --

that, once third-party complaints were received in late 2015 or

early 2016 concerning possible stormwater control issues at the

site, the MassDEP   did dispatch its own analysts on numerous

occasions to investigate potential ACOP violations.      That the

MassDEP -- from the time the ACOP was executed through the moment

that Blackstone's suit was filed -- also requested and received

data about stormwater discharges from the defendants' consultant

                             - 34 -
on a periodic basis does not suggest that the MassDEP's enforcement

activities themselves were not diligent.                  See Scituate, 949 F.2d

at 557 (finding diligent prosecution in part because the defendant

was submitting "test results" about "discharges" in compliance

with a MassDEP directive).

            To be sure, Blackstone contends that the defendants'

consultant was often sampling for turbidity "well after a storm

ha[d] ended," as part of a practice calculated to achieve seemingly

compliant turbidity levels in reports generated and sent to the

MassDEP.   But, the evidence in the record showing as much provides

no support for the contention that the MassDEP's own efforts were

not diligent.

            Blackstone     also    contends       that    the    MassDEP      was   not

diligent in its enforcement activity because, during a period of

"increased [MassDEP] involvement" at the construction site from

January    2016    to    May    2016,    the     agency    was    "assuring     the[]

[defendants]      that   they    were    complying       with    the   ACOP   despite

overwhelming evidence to the contrary."               Blackstone's argument on

this front focuses on a telephone conversation between a MassDEP

official and Robert Gallo that took place on March 9, 2016.

            The record reveals, however, that no such assurances

were given during that conversation.               In fact, an email from the

relevant MassDEP official on the date in question reflects that

when Robert "Gallo called . . . want[ing] me to write an email

                                        - 35 -
saying he was in compliance," "I told him I couldn't do that."

Robert Gallo testified to the same effect in his deposition,

acknowledging that the MassDEP official told him "I can't send you

that email."    And, the email that the MassDEP official ultimately

did send to Robert Gallo expressly avoids "venturing an opinion

about conditions in the field."17

             Blackstone   more    generally   asserts   that   the   MassDEP

"ignored overwhelming evidence of . . . ACOP violations" presented

by third parties and the agency's own analysts in early 2016.           But,

insofar as Blackstone here accepts that diligent enforcement of

the   ACOP   would   constitute    diligent   enforcement   activity    with

potentially preclusive effect, the problem with this contention is

that, as the District Court explained, "[t]he State is entitled to

make its own informed decisions about the best possible remedial

measures"; merely "because the State may not be taking the precise

action the plaintiff wants it to or moving with the alacrity the

plaintiff desires does not entitle the plaintiff to relief."

Blackstone, 2018 WL 4696749, at *1 (alterations omitted) (quoting

Scituate, 949 F.2d at 558).


      17Blackstone also makes much of the fact that, around March
23, the same MassDEP official removed a reference to "violations"
from a letter later sent to the defendants. But, the result, once
again, was a letter that simply avoided taking a position on
whether there were ACOP violations (but which did reference
"challenges in dealing with stormwater and erosion control"); not
a document that "assured" the defendants that there were no such
violations.

                                   - 36 -
          Blackstone also argues that the MassDEP's enforcement

activity was not diligent in light of the deposition testimony of

the MassDEP's Wetlands Section Chief that during Spring 2016 she

was "not highly focused on whether the [defendants] ever had a

[turbidity] reading of over" 150 NTUs but was instead focused more

on whether "there's an impact to the wetland resource areas."

Blackstone contends that this testimony amounts to a deficient

attempt to "justify [the MassDEP's] failure to take enforcement

action" during that period, notwithstanding that the agency had

"tools for prosecuting pollution of streams of rivers" even without

an impact "on wetlands," including, Blackstone contends, in the

ACOP.

          Blackstone is correct that the ACOP stated -- as one

condition among many -- that "[a]ny further discharges of turbid

stormwater runoff to wetland resource areas in excess of 150 NTUs

will be grounds for stipulated penalties and/or additional high

level enforcement action from [the] MassDEP."   But, it was within

the realm of the MassDEP's discretion to decide whether to pursue

possible violations of that provision alone as opposed to reserving

such action for instances in which there were not only readings

over 150 NTUs but also observed impacts on nearby wetlands.    See

Karr, 475 F.3d at 1197 ("[A]n agency's prosecutorial strategy [need

not] coincide with that of the citizen-plaintiff."); Ellis v.

Gallatin Steel Co., 390 F.3d 461, 477 (6th Cir. 2004) (similar);

                              - 37 -
cf. United States v. Metro. Water Reclamation Dist., 792 F.3d 821,

825 (7th Cir. 2015) ("Even the most diligent litigator may conclude

that settlement is the best option -- if only because it frees up

enforcement resources for use elsewhere           -- and to achieve a

settlement a litigant must accept something less than the most

favorable outcome.").

          Finally, we reject Blackstone's suggestion that it was

hampered in its effort to build its case that the MassDEP was not

engaged in diligent enforcement activity because the District

Court erroneously refused to allow it to conduct plenary "discovery

regarding the Defendants' conduct at the Site."       As the defendants

note, the record itself contains the fruits of "extensive discovery

regarding . . . what was happening at the Site," and Blackstone

does not state with any particularity what additional information

concerning the site it was unable to seek because of the District

Court's discovery rulings, let alone explain how those rulings

thereby    resulted     in   a        "manifest      injustice,   that

is, . . . substantial prejudice."      Mack v. Great Atl. & Pac. Tea

Co., 871 F.2d 179, 186-87 (1st Cir. 1989); see Martinez ex rel.

Martinez v. Garcia, 187 F.3d 622, 1998 WL 1085816, at *1 (1st Cir.

1998) (unpublished) (citing Zannino, 895 F.2d at 17).

                                 D.

          Blackstone's last argument in support of its contention

that the District Court erred in granting summary judgment to the

                              - 38 -
defendants as to Count II of the complaint is that the statutory

preclusion provision in the Federal CWA cannot apply to the extent

that Blackstone seeks declaratory and injunctive relief on its

stormwater discharges claim.           That is so, Blackstone contends,

because the provision's plain language restricts requests for

"civil    penalt[ies]"    but    not    requests   for       declaratory   and

injunctive relief.     Compare 33 U.S.C. § 1319(g)(6)(A)(ii) ("[A]ny

violation . . . with respect to which a State has commenced and is

diligently prosecuting an action under a State law comparable to

this subsection . . . shall not be the subject of a civil penalty

action" by the federal government under section 309(d) or by a

citizen-plaintiff    (emphasis    added)),    with     id.    § 1365(a),   (b)

("[A]ny citizen may commence a civil action on his own behalf"

except "[n]o action may be commenced . . . if the Administrator or

State has commenced and is diligently prosecuting a civil or

criminal action in a court of the United States . . . to require

compliance   with   the   standard,      limitation,     or    order . . . ."

(emphasis added)).18

           Blackstone and amici also maintain that the legislative

history supports this understanding.        See S. Rep. No. 99-50, at 28


     18  See also 33 U.S.C. § 1319(b) (authorizing the EPA "to
commence a civil action for appropriate relief, including a
permanent or temporary injunction . . . in the district court[s]
of   the   United  States"  (emphases   added));  id.  § 1319(g)
(authorizing the EPA to administratively "assess a . . . civil
penalty" of up to $125,000 (emphasis added)).

                                  - 39 -
(1985) ("The potential for overlap between citizen enforcement

suits     and       administrative      civil         penalties     is     specifically

addressed. . . .           [But,] this limitation would not apply to[] an

action    seeking       relief     other     than     civil     penalties    (e.g.,    an

injunction      or     declaratory      judgment) . . . .            The    Agency    can

prevent    duplicate         proceedings       by    intervening     in    the    ongoing

citizen enforcement suit or by bringing its own judicial action

before a citizen suit is filed."); H.R. Rep. No. 99-1004, at 133

(1986) (Conf. Rep.) (similar).               Further, they point out, the Tenth

Circuit has read section 309(g)(6)(A)(ii) in the manner they

advocate.       See Paper, Allied-Indus., Chem. & Energy Workers Int'l

Union v. Cont'l Carbon Co., 428 F.3d 1285, 1300 (10th Cir. 2005)

("The governing principle behind [section 309(g)(6)(A)(ii)] is to

avoid      duplicative            monetary          penalties      for      the      same

violation . . . [but that provision] does not apply to equitable

relief."); cf. also Citizens for a Better Env't-Cal. v. Union Oil

Co. of Cal., 83 F.3d 1111, 1118 (9th Cir. 1996) ("[T]here [i]s no

evidence       in    the    legislative      history . . .         suggest[ing]      that

Congress intended to extend th[is] bar on citizen suits to a

context beyond administrative penalty actions." (citing Wash. Pub.

Int. Rsch. Grp. (WashPIRG) v. Pendleton Woolen Mills, 11 F.3d 883,

885-86 (9th Cir. 1993))).           But see Ark. Wildlife Fed'n v. ICI Ams.,

Inc.,     29    F.3d       376,   383   (8th        Cir.   1994)   (reading       section

309(g)(6)(A)(ii) to bar injunctive relief "in spite of the plain

                                        - 40 -
language   of    the    statute"    because   the   alternative       would   be

"unreasonable").

           But, Blackstone acknowledges, Scituate rejected the very

argument that it now advances. See 949 F.2d at 557-58 (concluding,

"[b]ased     on . . .      policy   considerations       regarding     civilian

actions" and the fact that the text of 33 U.S.C. § 1365(a) "does

not authorize [citizens to seek] civil penalties separately from

injunctive      relief,"     that     the   preclusion     bar   in     section

309(g)(6)(A)(ii) "extends to civil penalty actions . . . [and to]

injunctive      and     declaratory     relief"     (quotation       omitted)).

Blackstone makes no timely argument that Scituate is not law of

the circuit.     As a panel, we are bound by Scituate on this score.

See United States v. Lewko, 269 F.3d 64, 66 (1st Cir. 2001).

                                       E.

           For the foregoing reasons, we decline to reverse the

District Court's award of summary judgment to the defendants on

the applicability of         section 309(g)(6)(A)(ii) to Blackstone's

sediment-laden stormwater discharges claim.              And, because we so

conclude, we must also reject Blackstone's contention that the

District Court erred in denying its cross-motion for summary

judgment on this same issue.          See Littlefield v. Acadia Ins. Co.,

392 F.3d 1, 6 (1st Cir. 2004) ("Cross motions simply require us to

determine whether either of the parties deserves judgment as a



                                    - 41 -
matter of law on facts that are not disputed." (quoting Barnes v.

Fleet Nat'l Bank, N.A., 370 F.3d 164, 170 (1st Cir. 2004))).

                              III.

          There remains Blackstone's challenge to the District

Court's summary judgment ruling concerning Count I of Blackstone's

complaint, concerning the failure of Gallo Builders to obtain

coverage under a Construction General Permit from the EPA.19   The

District Court granted the defendants' motion for summary judgment

on the ground that Blackstone here alleged only a nonactionable

"technical violation" of the Federal CWA, Blackstone, 410 F. Supp.

3d at 302-03, particularly given that, the District Court found,

"[d]uring all relevant times in this case, Robert H. Gallo, his

wife Janice Gallo and their son Steven Gallo served as the only

officers, directors and shareholders of [Gallo Builders] . . . [as

well as] the only members of Arboretum Village," id. at 301.

          The defendants contend that the District Court was right

to rule in their favor given our decision in Paolino v. JF Realty,

LLC, 830 F.3d at 16-17, on which the District Court relied, see

Blackstone, 410 F. Supp. 3d at 302-03. There, a plaintiff bringing

a citizen suit under the Federal CWA asserted a number of claims

against the defendant, one of which alleged that the defendant had



     19The defendants do not contend on appeal that the District
Court erred in applying the statutory preclusion bar only to Count
II of the complaint.

                             - 42 -
violated      a   condition          in    a     state-issued          National    Pollution

Discharge Elimination System permit, which required the defendant

to "notify [the issuing state agency] of a transfer of ownership"

of the underlying property.                 Paolino, 830 F.3d at 16.

              Paolino     noted          that,    in    that     case,    "the    transferor

[entity] and the recipient [entity] were controlled by the same

person, Ferreira" and that Ferreira's identity as the current owner

of the property in question was known to the state agency charged

with overseeing compliance with the state-issued NDPES permit.

Id.    at    16-17.      Paolino          explained      that     it     is   "important   to

distinguish . . . substantive violations" of permit conditions --

such    as     "failing        to        maintain      best      management       practices,

violating . . . water quality standards, and ignoring monitoring

and    reporting       requirements"             --    from     the     notification-based

condition that the plaintiff claimed that the defendants were

violating in that case.                  Id. at 16 (quotation omitted); see id.

("These substantive violations are hardly equivalent to a failure

to     properly       notify        [a     state       agency]     of     a    transfer    of

ownership . . . ."). The Paolino Court then proceeded on the basis

of that distinction to find that the alleged permit violation at

issue concerned only notification regarding property ownership and

that there was no merit to the plaintiffs' contention that the

Federal CWA "authorizes citizen suits for the enforcement of all



                                            - 43 -
conditions of a permit." Id. (alteration omitted) (emphasis added)

(quotation omitted).

            But, here, the Federal CWA claim set forth in Count I of

Blackstone's complaint does not allege simply the violation of a

permit condition by the permit holder.             The complaint with respect

to that claim instead alleges that Gallo Builders is an unpermitted

"operator   of   a    construction       project    that . . .     discharges   a

pollutant from a point source to waters of the United States" in

violation of 33 U.S.C. §§ 1311(a), 1342.                    It thus alleges a

violation of the statutory requirement to obtain the permit in

question in the event of such discharges, see id., and not merely,

like the violation alleged in Paolino, a violation of a condition

set forth in a permit that had been obtained but that required

"notif[ication] of a transfer of ownership," Paolino, 830 F.3d at

16.   Moreover, precisely because the Federal CWA claim set forth

in Count I of Blackstone's complaint is alleging a violation of a

statutory prohibition against discharging pollutants into U.S.

waters   without     an    authorizing    permit,    that   alleged      violation

certainly is of a kind with the violations of a permit that Paolino

itself   described        as   "substantive."      Id.   (giving    as   examples

"failing to maintain best management practices, violating . . .

water quality standards, and ignoring monitoring and reporting

requirements" (quotation omitted)).



                                      - 44 -
          Thus, Paolino does not support the grant of summary

judgment to the defendants here.   The defendants identify no other

authority -- and we are aware of none -- that supports their

position that a citizen suit under the Federal CWA cannot be

brought against an entity that is alleged to be an operator of a

construction site that is discharging pollutants into U.S. waters

in violation of 33 U.S.C. §§ 1311(a), 1342, so long as another

entity ultimately controlled by the same individuals has such

permit coverage.20   Accordingly, we reverse the District Court's

ruling on this score.

                                 IV.

          We affirm the District Court's grant of summary judgment

to the defendants as well as its denial of Blackstone's cross-

motion for summary judgment on the applicability of the statutory

preclusion bar found at section 309(g)(6)(A)(ii) of the Federal

CWA with respect to Count II of Blackstone's complaint; reverse

the District Court's grant of summary judgment to the defendants

on Count I of that complaint; and remand for further proceedings

consistent with this opinion.

          The parties shall bear their own costs.




     20We note that the defendants have made no contention during
these proceedings that the lack of Gallo Builders' permit coverage
was the result of a scrivener's error.

                                - 45 -